Citation Nr: 1317008	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  99-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a nerve disorder of the wrists, to include carpal tunnel syndrome.

2. Entitlement to service connection for a prolonged motor distal nerve disorder of the upper extremities.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for headaches, to include as secondary to service connected hypertension.


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active service from January 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's claims file was subsequently transferred to the VA RO in St. Louis, Missouri.

A review of the Virtual VA paperless claims processing system does not reveal any additional information pertinent to the present appeal beyond the scope of the information discussed below.

The Veteran requested a hearing before a member of the Board when he filed his May 1999 substantive appeal.  In July 2000, he was notified that he was scheduled for a hearing in August 2000.  In an August 2000 statement, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).

In February 2001, July 2010, September 2011, and October 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board greatly regrets the further delay that a remand of this case will cause, the record remains inadequate for appellate review of the issues on appeal in light of continued difficulties in accomplishing substantial compliance with the Board's prior remand directives.  The following further development continues to be required prior to appropriate final appellate review.

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In September 2011, the Board remanded this case so that VA examinations and etiology opinions could be obtained with regard to the issues on appeal.  The resulting examination reports did not comply with the Board's remand directives.  The Board again remanded this case in October 2012 for the purpose of obtaining adequate VA examinations and etiology opinions, but the resulting addendums to the examination reports again fail to comply with the Board's directives concerning each issue.

With regard to the Veteran's neurological disabilities, the September 2011 remand directed that he was to undergo an examination during which an opinion would be rendered as to whether his neurological disabilities were related to service.  The examiner was to specifically state whether the Veteran has any neurological disabilities of the upper extremities other than carpal tunnel syndrome.  The examiner was asked to address the significance of an August 1995 EMG/NCV study.  For each nerve disorder of the upper extremities that was diagnosed, the examiner was to render an etiology opinion.

In October 2011, the Veteran underwent a VA examination and the examiner did not provide any of the above-requested opinions nor discuss the August 1995 EMG/NCV report.

Following the Board's October 2012 remand, a December 2012 addendum to the VA examination report (apparently initiated in October 2012, but signed in December 2012) attempted to address the deficiencies of the original report.  However, the December 2012 addendum explains: "I am unable to address the significance of an 8/95 EMG as it doesn't appear to be in evidence."  Contrary to that statement, the August 1995 EMG/NCV report in question is clearly included in the claims-file of record, as re-confirmed by the Board's re-review of the record at this time (the pertinent report continues to be marked by a labeled tab).  The fact that the VA examiner overlooked this evidence that was an express focus of the Board's remand directive is problematic for several reasons, including (1) that the VA examiner's opinion has now relied upon a chronology of symptoms and medical findings that excludes the significant content of the August 1995 report and (2) that the omission otherwise suggests incomplete review of the claims file.  Thus, unfortunately, the VA examination report must again be amended to address the correct evidence of record including the August 1995 EMG/NCV report specifically identified in the Board's prior directives.

With regard to the Veteran's tinnitus claim, he underwent a VA examination in October 2011.  The examiner stated that an opinion could not be provided without resorting to speculation because there were discrepancies in the Veteran's reports of onset of symptoms.  The record reflected that the Veteran reported onset in 1987, 1988, and 1989.  The Board's October 2012 remand noted that the Veteran served from 1986 to 1994 and that all dates provided by the Veteran were during his period of active service.  The Board's October 2012 remand explained that the examiner's rationale is not adequate and an addendum opinion must be obtained on remand.  The October 2012 remand directed that the examiner must consider certain specific facts that appear potentially pertinent to an etiology analysis of the Veteran's tinnitus:

a) The Veteran was routinely exposed to hazardous noise exposure, as noted by a September 1988 audiogram.

b) The Veteran complained of ringing ears in January 1988 that was diagnosed as exudative tonsillitis.

c) The Veteran was diagnosed with otitis media and externa in September 1988 and February 1993.

The Board directed that the examiner must provide a complete explanation for the opinion, based on clinical experience, medical expertise, and established medical principles.  The Board further directed that if the examiner is unable to render the requested opinion without resort to speculation, such must be stated with a complete explanation (such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion).

The resulting December 2012 addendum to the October 2011 VA examination report simply repeats the prior inadequate response without providing the directed additional information or explanation.  The December 2012 addendum refers to having previously addressed the issue and states that:

This audiologist was unable to determine the etiology of tinnitus ... without resorting to speculation, due to the fact that there had been several onset dates of tinnitus reported by the pt.  This has not changed and I am still unable to determine, without speculation, whether or not military noise exposure or his closed head injury caused or contributed to his tinnitus.

Another January 2013 addendum to the VA examination report shows that the VA examiner again repeats the prior inadequate response without providing the directed additional information or explanation.  The January 2013 addendum refers to the fact that the author had previously conducted the October 2011 VA examination and states: "Please refer to that report."  The addendum then acknowledges that "[c]larification of the tinnitus opinion was requested on 12-18-12," and directs "Please refer to that [the prior] report."  The VA examiner continues to provide no etiology opinion responding to the Board's questions/directives, and the VA examiner simply offers that "[t]his re-review does not change the fact that I cannot determine the etiology of his tinnitus without speculation.  There is no consistency in onset information provided by the pt and his 2507."

The Board is unable to find that the December 2012 and January 2013 addenda to the VA examination report on the tinnitus issue are compliant with the Board's remand or are otherwise adequate for appellate review.  The Board's remand specifically directed that the opinion must address the clearly documented pertinent facts indicating in-service hazardous noise exposure, the documented in-service complaint of ringing in the ears in 1988, and the diagnosis of otitis media in 1988 and 1993.  The examiner does not present sufficient explaination to substantiate finding that the Veteran's variable recollections of tinnitus onset within a period of time during active duty military service renders it impossible to address the likely etiology of the tinnitus with consideration of the documented in-service noise exposure, documented in-service complaint of ringing in the ears, documented history of diagnostic findings in the ears, and other details of medical history of record.  Unfortunately, then, the VA examination report must again be amended to adequately comply with the Board's remand directives by either providing the requested etiology opinion or presenting a sufficient explanation for why no etiology opinion can be provided with consideration of the pertinent evidence of record.

With regard to his headaches, the September 2011 Board remand directed that an opinion was to be provided as to whether they were caused or aggravated by his service connected hypertension or closed head injury.  The Veteran underwent a headaches examination in November 2011.  No opinion was provided as to secondary service connection.  The Board's October 2012 remand directed that the VA examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's headaches were caused by or aggravated (permanently worsened beyond natural  progression) by the Veteran's service connected hypertension (and/or service connected closed head injury).

Following the October 2012 Board remand, a December 2012 addendum report was completed and added to the record.  The report, in VA Disability Benefits Questionnaire (DBQ) format, leaves blank the entire section concerning secondary service connection on the basis of aggravation.  The Board has reviewed the discussion of rationale in the report to determine whether the required opinion has been presented.  The examiner's discussion addresses direct service connection and secondary service connection on the basis of causation, but not secondary service connection on the basis of aggravation.  The examiner explains that "Hypertension is only considered a primary cause for headache in the circumstance of malignant hypertension.  He does not have the former, so HTN cannot be a cause of the latter."  The examiner further explains that "[h]eadache is a commonly described potential side effect of almost every drug on the market.  While it is possible his headaches could be a side effect of medication (specifically his anti-HTN medication), there is no evidence to suggest that this is likely."

Although the report addresses whether the Veteran's service-connected hypertension may be a "primary cause" for the claimed headache disability, the report does not present (or even reasonably suggest) any answer to the question of whether the headache disability may have been aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected hypertension (or hypertension medication).  Neither the scope of the rationale nor the language of the opinion provides a basis for the Board to make an informed determination as to whether the headache disability has been aggravated by hypertension.  The Board finds this VA medical opinion to be inadequate in that it only addresses the causation aspect of secondary service connection, and does not address the aggravation aspect, with respect to the claim.  38 C.F.R. § 3.310.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Unfortunately, then, the VA examination report must again be amended to address this critical question specifically asked in the Board's prior remand directives.

Because the required opinions have still not been adequately provided, a remand is necessary so that addendum opinions may be obtained.

To ensure completeness of the record, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file.  Obtain these records and associate them with the claims folder.  If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Return the claims file to the examiner who performed the November 2011 neurological disorders examination (and prepared the December 2012 addendum report) so that a more adequate addendum opinion may be rendered.  If that examiner is no longer available, provide the claims file to another equally qualified examiner.  A new physical examination is only required if it is deemed necessary by the examiner, in which case one should be scheduled.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must address the significance, if any, of the August 1995 EMG/NCV study reflecting possible mild bilateral median nerve entrapment at the wrist (carpal tunnel syndrome).  The report of the August 1995 EMG/NCV study appears to be included in the claims file as of the time of this remand, contrary to the VA examiner's December 2012 statement that such a report could not be found.

At his November 2011 examination, the Veteran was diagnosed with carpal tunnel syndrome and ulnar neuropathy.  For each of these diagnoses, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability arose during service or is otherwise related to service.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Return the claims file to the examiner who performed the November 2011 headaches examination (and prepared the December 2012 addendum report) so that a more adequate addendum opinion may be rendered.  If that examiner is no longer available, provide the claims file to another equally qualified examiner.  A new physical examination is only required if it is deemed necessary by the examiner, in which case one should be scheduled.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's headaches were aggravated (permanently worsened beyond natural progression) by the Veteran's service connected hypertension and/or service connected closed head injury.

If the examiner concludes that the Veteran's headaches were aggravated by either his service connected hypertension or closed head injury, the examiner should quantify the degree of aggravation, if possible.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  Return the claims file to the examiner who performed the October 2011 hearing loss and tinnitus examination (and prepared the December 2012 and January 2013 addenda reports) so that a more adequate addendum opinion may be rendered.  If that examiner is no longer available, provide the claims file to another equally qualified examiner.  A new physical examination is only required if it is deemed necessary by the examiner, in which case one should be scheduled.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to (1) whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus is related to service and (2) whether it is at least as likely as not that the tinnitus was caused or aggravated by his service connected closed head injury.

The examiner must consider the following:

a) The Veteran was routinely exposed to hazardous noise exposure, as noted by a September 1988 audiogram.

b) The Veteran complained of ringing ears in January 1988 that was diagnosed as exudative tonsillitis.

c) The Veteran was diagnosed with otitis media and externa in September 1988 and February 1993.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  It is not sufficient to cite the fact that the Veteran has identified different years during service as the recalled onset of tinnitus; the variation in the Veteran's account alone does not explain an inability to render an opinion considering and addressing the pertinent documented evidence in this case.

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  The Board stresses that this case has already been remanded mulitple times over a period of several years, and non-compliance with prior Board remand directives has resulted in regrettable delay to the Veteran.  Compliance with the directives of the Board's remands is essential to providing the Veteran with proper appellate review.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


